DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 39-50, drawn to an energy delivery system for delivering electrical energy to tissue, classified in A61B2018/00029.
II. Claims 51-58, drawn to an energy delivery system for delivering electrical energy to tissue with an expandable treatment member including proximal and distal occluding elements and a central inflatable clement for delivering anesthetic solution, classified in A61B2018/00261.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Jessica Kwak Rauckman on 09/23/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 39-50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 51-58 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/391,608, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide adequate support for wherein the apertures are each dimensioned to deliver the anesthetic solution at a pressure ranging from about 100 kPa to about 400 kPa. Accordingly, claims 42-43 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 42-44 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 42 recites the limitation “a pressure ranging from about 100 kPa to about 400 kPa”, however the specification does not define what “about 100 kPa to about 400 kPa” is (e.g. 95-405 is considered as about 100 kPa to about 400 kPa).
Claim 43 recites the limitation “a pressure ranging from about 100 kPa to about 400 kPa”, however the specification does not define what “about 100 kPa to about 400 kPa” is (e.g. 95-405 is considered as about 100 kPa to about 400 kPa).
Claim 43 recites the limitation “a flow range of about 1 to about 20 ml/min”, however the specification does not define what “about 1 to about 20 ml/min” is (e.g. 0.1-21 is considered as “about 1 to about 20 ml/min”).
Claim 44 recites the limitation “a pore size ranging from about 12 micrometers to about 250 micrometers”, however the specification does not define what “about 12 micrometers to about 250 micrometers” is (e.g. 10-260 is considered as “about 12 micrometers to about 250 micrometers”).
Claim 45 is written as dependent on canceled independent claim 1 which renders the claim indefinite. For the present purposes of examination, the claim has been treated as being dependent on independent claim 39. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machold et al. (US 5,611,775, March 18, 1997, hereinafter “Machold”) in view of Smith (US 2011/0319809, December 29, 2011) and Breiter et al. (US 2006/0149214, July 6, 2006, hereinafter “Breiter”).
Regarding claim 39, Machold discloses an energy delivery system for delivering electrical energy to tissue (“A catheter and method of using the catheter for the delivery of therapeutic or diagnostic liquid within a body lumen of a patient.” abstract), the energy delivery system comprising: 
an elongate catheter member defining a longitudinal axis (“FIG. 1 schematically illustrates a dilatation catheter 10 embodying features of the invention. The catheter 10 generally comprises an elongated catheter shaft 11” col. 4, ll. 58-60; also see Fig. 1 and  corresponding description) and dimensioned for passage within a body vessel (“The catheter 10 may be advanced to a desired location within a patient's arterial system utilizing conventional techniques for the placement of an over-the-wire balloon angioplasty catheter within a patient's coronary or peripheral artery. To facilitate the advancement of the catheter of the invention into a patient's coronary artery using conventional techniques, a guiding catheter (not shown) having a preshaped distal tip is first percutaneously introduced into the cardiovascular system of a patient by means of the Seldinger technique through the brachial or femoral arteries.” col. 5, ll. 22-32), the catheter member defining a fluid lumen (“The inner tubular member 13, as best shown in FIGS. 2 and 3, has two inner lumens, a first inner lumen 21 which is adapted to slidably receive a guidewire 22 and a second inner lumen 23 which is adapted to direct inflation fluid to the interior of the inner inflatable member 16 through inflation port 24.” col. 5, ll. 11-16); 
an expandable treatment member mounted to the catheter member (“an inflation assembly 15 on the distal extremity of the catheter shaft” col. 4, ll. 63-65), the treatment member including an inflatable element in fluid communication with the fluid lumen (“The inflation assembly 15 includes an inner inflatable member 16 which is secured to the inner tubular member 13 which extends therethrough by means of a suitable adhesive or by gold bands 17 and 18 which can be radiopaque markers to facilitate the fluoroscopic observation of the inner inflatable member during the intravascular procedure. An outer inflatable member 19, having a plurality of holes 20 in the wall thereof, is disposed about the inner inflatable member 16 and is secured by its distal end to the distal end of the inner tubular member 13 and by its proximal end to the distal end of the outer tubular member 12 of the catheter shaft 11.” col. 4, l. 64- col. 5, l. 7), the inflatable element adapted to transition between an initial condition and an at least partially expanded condition upon introduction of an anesthetic solution within the inflatable element (“Once the inflatable assembly is properly positioned across the stenosis, inflation fluid is directed through the arm 27 of adapter 25 by means of a suitable inflation device (not shown) into the inner inflation lumen 23 of the inner tubular member 13 to perform a dilatation as shown in FIG. 4. The inner inflatable member 16, which is preferably formed of material exhibiting elastic expansion, inflates, expanding the outer inflatable member 19. The expansion continues until the stenosis is dilatated. Upon completion of the dilatation, the inner inflatable member 16 is then deflated.” col. 5, ll. 51-61), the inflatable element defining at least one aperture dimensioned to permit passage of the anesthetic solution from the inflatable element to enter a wall of the body vessel to at least partially anesthetize nerve tissue therein (“The pressure of the therapeutic or diagnostic liquid within the outer inflatable member 19 is increased to the level where the cylindrical wall of the outer inflatable member 19 is expanded closely adjacent to or in contact with the arterial wall and discrete jets 30 of the therapeutic or diagnostic fluid are ejected out of the apertures 20 well into the tissue of the previously dilatated stenosis 31 as shown in FIG. 5. There need be little or no expansion of the previously dilatated stenotic region 31 by the outer inflatable member 19. The injection period will be determined by the amount of therapeutic or diagnostic fluid which is to be delivered, the size of the apertures 20 in the wall of the outer inflatable member 19 and the pressure applied to the therapeutic or diagnostic fluid. The fluid delivery in discrete liquid jets has been found to be effective throughout the arterial wall and even to regions well outside the tunica adventitia of the artery.” col. 6, ll. 1-15); 
a source of an irrigation fluid (“A liquid containing one or more therapeutic or diagnostic agents is then introduced through arm 28 of adapter 26 into the annular lumen 14 by means of a syringe type device, such as the inflation device used to inflate the inner inflatable member 16, where it is directed to the interior of the outer inflatable member 19.” col. 5, ll. 60-66), 
a source of the anesthetic solution (“inflation fluid is directed through the arm 27 of adapter 25 by means of a suitable inflation device (not shown) into the inner inflation lumen 23 of the inner tubular member 13 to perform a dilatation as shown in FIG. 4” col. 5, ll. 53-56).
	Machold fails to disclose an electrode for delivering electrical energy to at least nerve tissue associated with the body vessel to cause at least partial denervation thereof, the electrode disposed along the inflatable element; and the solution specifically being an anesthetic solution.  
	However, Smith teaches, in the same field of endeavor, an electrode for delivering electrical energy to at least nerve tissue associated with the body vessel to cause at least partial denervation thereof (stimulation electrode 1176, Fig. 11 and corresponding description; also see “For one or more embodiments, the electrodes 150 can be electrically coupled to a power supply, e.g. a RF generator, to deliver energy to the vein, discussed further in connection with FIG. 11. The power supply can be configured to provide energy to the vein such that the temperature of the vein increases and the vein beings to collapse.” [0035]. [0036]), the electrode disposed along the inflatable element (“the monitoring device can include mounting the stimulation and sensing electrodes on a balloon” [0072]); and the solution specifically being an anesthetic solution (“As the anesthetic fluid is delivered to the infusion balloon 430, the infusion balloon 430 changes from the un-expanded state (FIG. 4A) to the intermediate expanded state (FIG. 4B).” [0046]).
Machold also fails to disclose a valve in fluid communication with the source of the anesthetic solution, the source of the irrigation fluid, and the fluid lumen of the catheter member, wherein the valve is actuatable between an anesthetic mode to permit delivery of the anesthetic solution from the source of the anesthetic solution to the inflatable element and an irrigation mode to permit delivery of the irrigation fluid from the source of the irrigation fluid to the inflatable element for passage through the at least one aperture defined by the inflatable element.
However, Breiter teaches, in the same field of endeavor, a valve in fluid communication with the source of the anesthetic solution, the source of the irrigation fluid, and the fluid lumen of the catheter member (selection valve mechanism 490 in Figs. 22-25 and corresponding descriptions), wherein the valve is actuatable between an anesthetic mode to permit delivery of the anesthetic solution from the source of the anesthetic solution to the inflatable element and an irrigation mode to permit delivery of the irrigation fluid from the source of the irrigation fluid to the inflatable element for passage through the at least one aperture defined by the inflatable element (“including a selection valve mechanism 490 configured to selectively control fluid communication between extension tubes 366, 370 and the lumen of catheter 368. Explaining further, selection valve mechanism 490 includes a shuttle element 480 that is positional to selectively prevent fluid communication between the lumen of catheter body 368 and one of extension tubes 366, 370, while allowing fluid communication with one of extension tubes 370, 366. As shown in FIG. 22, selection valve mechanism 490 may include a body 491 which defines inlet lumens 464 and 466. In addition, shuttle element 480 may be positioned in a passageway extending between inlet lumens 464 and 466 and the passageway may also be connected to outlet lumens 465 and 467. Shuttle element 480 may be configured so that a first position of shuttle element 480 within passageway 469 allows fluid communication between extension tube 366 and the lumen of catheter body 368 (i.e., through inlet lumen 466, a portion of passageway 469, and outlet lumen 467). Further, as known in the art, shuttle element 480 may be biased (e.g., by a biasing element) to occupy the first position, as shown in FIG. 22.” [0100]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with an electrode for delivering electrical energy to at least nerve tissue associated with the body vessel to cause at least partial denervation thereof, the electrode disposed along the inflatable element as taught by Smith in order to provide treatment to diseased tissue ([0019] of Smith).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with the solution specifically being an anesthetic solution as taught by Smith in order to provide pain relief during a procedure ([0021] of Smith).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with a valve in fluid communication with the source of the anesthetic solution, the source of the irrigation fluid, and the fluid lumen of the catheter member, wherein the valve is actuatable between an anesthetic mode to permit delivery of the anesthetic solution from the source of the anesthetic solution to the inflatable element and an irrigation mode to permit delivery of the irrigation fluid from the source of the irrigation fluid to the inflatable element for passage through the at least one aperture defined by the inflatable element as taught by Breiter in order to “provide a relatively robust, simple, and automatic valve mechanism for selectively controlling fluid communication between extension tubes 370, 366 and the lumen of catheter body 368” ([0100] of Breiter).
Regarding claim 40, Machold further discloses wherein the at least one aperture is dimensioned to deliver the anesthetic solution at a pressure sufficient to facilitate passage of the anesthetic solution at least within the wall of the body vessel (“The wall forming the outer inflatable member has a plurality of small apertures so that when the inflatable member is filled with therapeutic or diagnostic liquids under relatively high pressure, liquid is ejected from she apertures in the form of jets having sufficient velocity to penetrate into tissue surrounding the outer inflatable member. The apertures in the wall of the outer inflatable member may generally range from about 10 to about 100 microns, preferably about 20 to about 80 microns, in effective diameter.” col. 2, ll. 45-55; also see “The inner balloon is then slowly inflated with inflation fluid to cause the ejection of the therapeutic or diagnostic fluid through the small apertures in the wall of the outer balloon member at sufficient velocity to cause the fluid to form a high velocity jet which penetrates into the tissue of the arterial wall in the manner previously described.” col. 7, ll. 47-55).
Regarding claim 41, Machold further discloses wherein at least one of the inflatable element and the electrode includes a plurality of apertures dimensioned to deliver the anesthetic solution at the pressure sufficient to cause passage of the anesthetic solution at least within the wall of the body vessel (“The wall forming the outer inflatable member has a plurality of small apertures so that when the inflatable member is filled with therapeutic or diagnostic liquids under relatively high pressure, liquid is ejected from she apertures in the form of jets having sufficient velocity to penetrate into tissue surrounding the outer inflatable member. The apertures in the wall of the outer inflatable member may generally range from about 10 to about 100 microns, preferably about 20 to about 80 microns, in effective diameter.” col. 2, ll. 45-55; also see “The inner balloon is then slowly inflated with inflation fluid to cause the ejection of the therapeutic or diagnostic fluid through the small apertures in the wall of the outer balloon member at sufficient velocity to cause the fluid to form a high velocity jet which penetrates into the tissue of the arterial wall in the manner previously described.” col. 7, ll. 47-55).
Regarding claim 42, as best understood in light of the 35 USC 112(b) rejection stated above, Machold further discloses wherein the apertures are each dimensioned to deliver the anesthetic solution at a pressure ranging from about 100 kPa to about 400 kPa (“The wall forming the outer inflatable member has a plurality of small apertures so that when the inflatable member is filled with therapeutic or diagnostic liquids under relatively high pressure, liquid is ejected from she apertures in the form of jets having sufficient velocity to penetrate into tissue surrounding the outer inflatable member. The apertures in the wall of the outer inflatable member may generally range from about 10 to about 100 microns, preferably about 20 to about 80 microns, in effective diameter. The aperture density within the wall ranges from about 15 to about 100 holes per cm.sup.2 of surface area. To obtain the desired penetration into adjacent tissue the fluid velocity should range from about 0.5 to about 15 meters/sec, preferably about 1 to about 10 meters/sec. With the above aperture sizes, the requisite velocity provides a volume flow rate from about 0.0015 to about 0.05 ml/sec per hole. The pressure within the outer inflatable member to obtain the desired jet penetration into adjacent tissue forming the body, or the tissue of any organ beyond the tissue forming body lumen, will vary depending upon the viscosity of the fluid to be delivered and the nature of the adjacent tissue. Typically pressure within the inflatable member ranging from about 0.75 to about 10 atmospheres, preferably about 1 to about 8 atmospheres has been found suitable.” col. 2, l. 45- col. 3, l. 3).
Regarding claim 43, Machold further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the apertures are each dimensioned to deliver the anesthetic solution at a pressure ranging from about 100 kPa to about 400 kPa and over a flow range of about 1 to about 20 ml/min (“The aperture density within the wall ranges from about 15 to about 100 holes per cm.sup.2 of surface area. To obtain the desired penetration into adjacent tissue the fluid velocity should range from about 0.5 to about 15 meters/sec, preferably about 1 to about 10 meters/sec. With the above aperture sizes, the requisite velocity provides a volume flow rate from about 0.0015 to about 0.05 ml/sec per hole.” col. 2, ll. 52-62).
Regarding claim 44, as best understood in light of the 35 USC 112(b) rejection stated above, Machold further discloses wherein each aperture defines a pore size ranging from about 12 micrometers to about 250 micrometers (“The apertures in the wall of the outer inflatable member may generally range from about 10 to about 100 microns, preferably about 20 to about 80 microns, in effective diameter.” col. 2, ll. 52-55).

Claims 45-47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machold in view of Smith and Breiter as applied to claim 39 above and further in view of Dimmer et al. (US 2012/0310233, corresponding PCT filed November 11, 2010, hereinafter “Dimmer”).
Regarding claim 45, Machold modified by Smith and Breiter discloses the limitations of claim 1 as stated above but fails to disclose further comprising a pump couplable to the fluid lumen of the catheter member, the pump dimensioned to deliver the anesthetic solution from the source to the fluid lumen of the catheter member at a pump pressure sufficient to convey the anesthetic through the fluid lumen and out the at least one aperture at a pressure to enhance passage of the anesthetic solution at least within the wall of the body vessel.
However, Dimmer teaches, in the same field of endeavor, further comprising a pump couplable to the fluid lumen of the catheter member, the pump dimensioned to deliver the anesthetic solution from the source to the fluid lumen of the catheter member at a pump pressure sufficient to convey the anesthetic through the fluid lumen and out the at least one aperture at a pressure to enhance passage of the anesthetic solution at least within the wall of the body vessel (“the fluid source 260 includes one or more pressurization devices (e.g., one or more pumps, compressors, or the like) that pressurize coolant” [0116]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with further comprising a pump couplable to the fluid lumen of the catheter member, the pump dimensioned to deliver the anesthetic solution from the source to the fluid lumen of the catheter member at a pump pressure sufficient to convey the anesthetic through the fluid lumen and out the at least one aperture at a pressure to enhance passage of the anesthetic solution at least within the wall of the body vessel as taught by Dimmer in order to pressurize the fluid used in the system ([0116] of Dimmer).
Regarding claim 46, Machold modified by Smith, Breiter, and Dimmer discloses the limitations of claim 45 as stated above and Dimmer further teaches further comprising a sensor in fluid communication with at least the fluid lumen of the catheter member (“A sensor 247 (illustrated in dashed line) is communicatively coupled to the controller 244. The controller 244 can command the catheter 207 based on signals from the sensor 247 (e.g., a pressure sensor, a temperature sensor, a thermocouple, a pressure sensor, a contact sensor, or the like). Sensors can also be positioned on the electrode assembly 214, along the elongate shaft 230, or at any other location.” [0117]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with further comprising a sensor in fluid communication with at least the fluid lumen of the catheter member as taught by Dimmer in order to provide feedback signals to adjust the system ([0117] of Dimmer). 
Regarding claim 47, Machold modified by Smith, Breiter, and Dimmer discloses the limitations of claim 46 as stated above and Dimmer further teaches wherein the sensor is a pressure sensor adapted to sense pressure corresponding to pressure within the inflatable element (“signals from the sensor 247 (e.g., a pressure sensor, a temperature sensor, a thermocouple, a pressure sensor, a contact sensor, or the like)” [0117]; [0124]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with wherein the sensor is a pressure sensor adapted to sense pressure corresponding to pressure within the inflatable element as taught by Dimmer in order to provide feedback signals to adjust the system ([0117] of Dimmer). 
Regarding claim 49, Machold modified by Smith, Breiter, and Dimmer discloses the limitations of claim 46 as stated above and Dimmer further teaches further comprising a controller for controlling operation of the pump (“sensor 247 (illustrated in dashed line) is communicatively coupled to the controller 244. The controller 244 can command the catheter 207 based on signals from the sensor 247 (e.g., a pressure sensor, a temperature sensor, a thermocouple, a pressure sensor, a contact sensor, or the like).” [0117]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold with further comprising a controller for controlling operation of the pump as taught by Dimmer in order to provide feedback signals to adjust the system ([0117] of Dimmer). 

Claims 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machold in view of Smith, Breiter, and Dimmer as applied to claims 39, 45, 46, and 49, respectively,  above and further in view of Griffiths et al. (US 2007/0197963, August 23, 2007, hereinafter “Griffiths”).
Regarding claim 48, Machold modified by Smith, Breiter, and Dimmer discloses the limitations of claim 46 as stated above but fails to disclose wherein the sensor is a flow rate sensor adapted to detect flow rate associated with passage of the anesthetic solution through the fluid lumen.
However, Griffiths teaches, in the same field of endeavor, wherein the sensor is a flow rate sensor adapted to detect flow rate associated with passage of the anesthetic solution through the fluid lumen (“Operation of fluid pump 40 is generally directed by pump controller 30, and is used to generate fluid pressure and volume displacement or fluid flow required for the fluid injection and/or inflation procedure. Feedback device 50 may comprise multiple forms but is typically comprised of sensors placed near fluid pump 40 for detecting pressure or, for example, piston position from which fluid displacement (e.g., volume), fluid flow rate, and fluid acceleration may be derived. Pressure may be measured via a pressure transducer at the fluid output of system 10 or an estimate of fluid pressure may be obtained based on power requirements and flow (e.g., power=flow.times.pressure) of fluid pump 40. System feedback to the operator may also include displacement data related to fluid pump 40. Displacement may be measured at pump controller 30 or with a position sensor at fluid pump 40, or by a sensor placed in fluid path 70.” [0048]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold in view of Dimmer with wherein the sensor is a flow rate sensor adapted to detect flow rate associated with passage of the anesthetic solution through the fluid lumen as taught by Griffiths in order to provide fluid flow feedback to adjust the system ([0048] of Griffiths).
Regarding claim 50, Machold modified by Smith, Breiter, and Dimmer discloses the limitations of claim 49 as stated above. Although Dimmer suggests, wherein the controller includes logic responsive to a parameter detected by the sensor to vary operation of the pump (), Machold modified by Dimmer fails to explicitly disclose wherein the controller includes logic responsive to a parameter detected by the sensor to vary operation of the pump.
However, Griffiths teaches, in the same field of endeavor, wherein the controller includes logic responsive to a parameter detected by the sensor to vary operation of the pump (“Generally, system 10 includes a plurality of operatively connected components, comprising: (1) an operator interface 20; (2) a pump controller 30; (3) a fluid pump 40; (4) a fluid parameter feedback device 50; (5) an operator control 60; and (6) a fluid path 70. Operator interface 20 is generally adapted to accept operator inputs regarding fluid injection and/or inflation parameters before the fluid injection or fluid inflation action occurs, displays status information, allows basic control functions to be selected, and communicates information to pump controller 30. Pump controller 30 is generally adapted to accept fluid injection/inflation parameters from operator interface 20, receive direction from operator control 60, and control the actions of fluid pump 40. Operation of fluid pump 40 is generally directed by pump controller 30, and is used to generate fluid pressure and volume displacement or fluid flow required for the fluid injection and/or inflation procedure. Feedback device 50 may comprise multiple forms but is typically comprised of sensors placed near fluid pump 40 for detecting pressure or, for example, piston position from which fluid displacement (e.g., volume), fluid flow rate, and fluid acceleration may be derived. Pressure may be measured via a pressure transducer at the fluid output of system 10 or an estimate of fluid pressure may be obtained based on power requirements and flow (e.g., power=flow.times.pressure) of fluid pump 40. System feedback to the operator may also include displacement data related to fluid pump 40. Displacement may be measured at pump controller 30 or with a position sensor at fluid pump 40, or by a sensor placed in fluid path 70. As shown in FIGS. 1 and 4, operator control 60 optionally receives pressure or displacement feedback signals from feedback device 50, communicates such signals in audible, visual, or tactile form to the operator, receives force or displacement or other control commands from the operator, and communicates these commands to pump controller 30, all in a continuous or periodic manner. Pump controller 30 controls operation of fluid pump based, in part, on the information received from operator control 60. Alternatively and presently preferred, pump controller 30 receives pressure or displacement feedback signals directly from feedback device 50.” [0048]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Machold modified by Dimmer with wherein the controller includes logic responsive to a parameter detected by the sensor to vary operation of the pump as taught by Griffiths in order to adjust fluid pressure and flow of the system according to feedback signals ([0048] of Griffiths).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793